DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election corresponding to Group I (claim 1-19, drawn to a carbazole derivative compound, a coating composition comprising the compound, and an organic light emitting device comprising the composition) in the reply filed on 4/5/2021 and Species Group (A) (drawn to a carbazole derivative represented by Chemical Formulas 3 or 4 of claims 5-6) in the reply filed on 4/5/2021 including the species election updates in the Non-Final Office Action of 5/26/2021 is acknowledged.
Claims 7 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,954,218 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The amendment of 08/29/2022 has been entered.
Disposition of claims: 
Claims 1-13 have been canceled.
Claims 14-21 are pending.
Claims 20-21 are withdrawn because the claims are directed to non-elected species.
Claims 14-15 have been amended.
The objections of claims 5 and 9-11 have been moot due to the cancellation of claims 1-13.
The cancellation of claims 1-13 have overcome the rejections of claims 5, 9-11, and 14-19 under 35 U.S.C. 112(b), the rejections of claims 9 and 11 under 35 U.S.C. 112(b), and the rejection of claim10 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.
The cancellation of claims 1-13 and the amendments of claims 14-15 have overcome:
Claims 5, 9-11, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Claims 5, 9-11, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakaie et al. (US 2016/0301011 A1, hereafter Nakaie).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaie et al. (US 2016/0301011 A1) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 10 through second paragraph of page 11 of the reply filed 8/29/2022 regarding the provisional rejections of claims 5, 9-11, and 14 on the ground of nonstatutory double patenting over claim 8 of copending Application No. 16/335,965 and the provisional rejections of claims 15-19 on the ground of nonstatutory double patenting over claims 1 and 8 of copending Application No. 16/335,965 in view of Kato et al. (JP 2012/111719) set forth in the Office Action of 4/27/2022 have been considered. 
Applicant argues that the rejections in view of Application no. 16/335,965 needs to be withdrawn. 
Applicant’s arguments are not found persuasive.
The provisional rejections are not the only remaining rejections. There are remaining rejections under U.S.C. 103 over Kensuke in view of Kato. Therefore, the provisional rejections are maintained.
Applicant’s arguments see the second paragraph of pages 11 through the first paragraph of page 12 of the reply filed 8/29/2022 regarding the rejections of claims 5, 9-11, 15, and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Kato, the rejections of claims 5, 9-11, 15-16, and 18-19 under 35 U.S.C. 102(a)(2) as being anticipated by Nakaie, the rejections of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Kato, the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Nakaie set forth in the Office Action of 4/27/2022 have been considered. 
Those rejections have been withdrawn, rendering this arguments moot.
Applicant’s arguments see page 12 of the reply filed 8/29/2022 regarding the rejections of claims 5, 9-11, and 14-19 under 35 U.S.C. 103 as being unpatentable over Kensuke/Kato set forth in the Office Action of 4/27/2022 have been considered. 
Applicant argues that applicant amended claims to remove the 6th compound from claim 14 such that a POSA would not arrive at a compound of the present claims.
Respectfully, the Examiner does not agree.
It appears that the instant claim 14 still claims the 6th compound of previous claim 14 as shown below.

    PNG
    media_image1.png
    262
    572
    media_image1.png
    Greyscale

The Examiner provided response to Applicant’s arguments regarding the 6th compound of the claim 14 in the previous Office Action (See paragraph 23 of page 7 through paragraph 50 of page 13.
For at least this reason, the applicant’s argument is not found to be persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/335,965 (reference application, hereafter Application ‘965). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 14, Application ‘965 discloses an organic light emitting device comprising a first electrode, one or more organic material layer, a light emitting layer, a second electrode, wherein the one or more organic material layers include Compound of claim 8 as shown below (claims 1 and 8).

    PNG
    media_image2.png
    403
    725
    media_image2.png
    Greyscale


The Compound of claim 8 of Application ‘965 has identical structure of the 6th compound of claim 14.

Claims 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/335,965 (reference application) in view of Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action, hereafter Kato). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 15-16 and 18-19, the Compound of claim 8 of Application ‘965 reads on all the features of claim 14 as outlined above.
Application ‘965 discloses an organic light emitting device comprising a first electrode, one or more organic material layer, a light emitting layer, a second electrode, wherein the one or more organic material layers include Compound of claim 8 of Application ‘965.
Application ‘965 does not teach that the carbazole derivative compound of Application ‘965 is a curable (or polymerizable) compound; however, Kato does teach that the compound is a polymerizable monomer because it has polymerizable functional unit of vinyl, and the compound is within the scope of formula (1) of Kato ([010]). 
That is, the carbazole derivative of Application ‘965 has identical structure as the polymerizable monomer representative by formula (1) of Kato ([010]), wherein Z is formula (2); and L is an n-valent linking group (biphenyl); in formula (2), wherein A and B are each single bond; C is an unsubstituted aromatic hydrocarbon having 6 to 25 ring atoms (phenylene); l is 1; m is 0; P is formula (3); in formula (3), wherein X is –N(Ra)–; Ra is a group of a substituted aryl group having 6 to 25 ring atoms (phenyl); a and b are each 0; Q1 and Q2 are each a group having 5 to 25 atoms forming unsaturated rig (benzene). It is noted that variable “–(Ra)–” in [010] (the first line of page 16) should be “–N(Ra)–”, based on the disclosure of the original Japanese document (see line 31 of page 12).
Kato teaches the carbazole derivative of Application ‘965 is a hole transport or injection layer material of an organic light emitting device (sections 1 and 13-19 in [008]) because the compound is within the scope of the compound of the invention represented by formula (1) of Kato.
Therefore, the organic light emitting device of Application ‘965 is equated with a device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode).
Kato teaches that the organic light emitting device of the invention can be prepared using a known wet film formation method such as a spin coating ([054]-[055]). It is known in the art that the spin coating method requires a solution-based coating composition.
Kato exemplifies an organic light emitting device ([093]) wherein the hole transport layer comprising the compound of the invention is prepared by spin coating method followed by thermal curing.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Application ‘965 by preparing the hole transport or injection layer comprising the carbazole derivative of Application ‘965 using the method of spin coating followed by thermal curing, as taught by Kato.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The organic light emitting device of Application ‘965 is also within the scope of the organic light emitting device of Kato. Application of a known wet preparation method followed by curing to prepare the hole transport or injection layer of the device within the scope of Kato would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode), wherein the hole transport or injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Application ‘965, meeting all the limitations of claim 15 and 18-19.
The coating composition of Application ‘965 does not comprise a p-doping material; however, Kato does teach that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]-[050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Application ‘965 by adding a p-doping material, as taught by Kato.
The motivation for doing so would have been to provide the organic light emitting device comprising a hole transport layer material of the carbazole derivative of Application ‘965 and a p-doping material with high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an organic light emitting device comprising an anode (first electrode), a hole transport or injection layer (one or more organic material layer comprising the carbazole derivative of Application ‘965), a light emitting layer, a cathode (second electrode), wherein the hole transport or injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Application ‘965 and a p-doping material, meeting all the limitations of claims 16.
Regarding claim 17, the coating composition of Application ‘965 reads on all the features of claim 15 as outlined above.
The coating composition does not further comprise a monomer comprising a thermocurable group or a photocurable group; however, Kato does teach a copolymer having repeating units derived from two or more kinds of monomers selected from the group consisting of the polymerizable monomers of the present invention ([043]). 
Kato further teaches the coating composition contain at least one kind of the polymerizable monomers of the present invention and further contain other additives ([056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Application ‘965 by adding another different kind of polymerizable monomer from compounds of Kato (e.g. Compound H-26 in [041]), as taught by Kato.
The motivation for doing so would have been to make copolymer comprising two different kinds of polymerizable monomers. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both homopolymer and copolymer are known substitution to make the polymer of the invention of Kato. The substitution of monomers to form homopolymer to the monomers to form copolymer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the other carbazole derivative (Compound H-26)) from the list of Kato’s specific example compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a coating composition comprising the carbazole derivative of Application ‘965, p-doping material, and another different kind of polymerizable monomer comprising a thermocurable group or a photocurable group (i.e. Example Compound H-26 in [041]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kensuke et al. (WO 2012/005360, a machine translated English document is attached to this office action, hereafter Kensuke) in view of Kato et al. (JP 2012/111719, a machine translated English document is attached to this office action).
Regarding claim 14, Kensuke discloses a carbazole derivative having a general structure of Formula (H-1) ([044]-[045]) and a specific example of Compound (h-26) ([074]-[075]), as shown below.

    PNG
    media_image3.png
    302
    696
    media_image3.png
    Greyscale

In Formula (H-1) of Kensuke, RH1 and RH1’ can be each independently hydrogen or a substituted or unsubstituted alkyl group ([045]); AH1 and AH1’ can be a phenyl which is further substituted with a substituted or unsubstituted amino group (more specifically the group of phenyl substituted by RH4 or RH4’ in formula (H-2) in [015]).
Kensuke discloses an organic light emitting device ([235] and Example 18 in Table 1) comprising an anode (ITO), a hole injection layer comprising Compound (h-26), a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al).
 Kensuke does not teach a carbazole derivative comprising a thermocurable group or a photocurable group; however, Kensuke does teach the substituent of the N-phenylcarbazolyl unit of Formula (H-1) of Kensuke (corresponding to substituents RH1 and RH1’) can be a substituted alkyl group.
Kato discloses a carbazole derivative used as the hole injection or transporting layer material of an organic light emitting device ([004]-[005]; general formula (1) in [008]). 
Kato teaches a hole transport or injection layer material comprising a polymerizable functional group (vinyl group in [005]) provides insolubility in the solvent of the luminescent layer, whereas solubility in the coating solvent of the hole transport or injection layer; furthermore, the organic light emitting device comprising the hole transport or injection layer provides long lifetime and high efficiency ([004]-[007]).
Kato exemplifies the polymerizable functional group, vinyl which is substituted on the para position of the phenyl ring of the N-phenyl carbazole structure (Compounds H-4 and H-26 in [041]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the carbazole derivative of Kensuke (Compound (h-26) by substituting the methyl group substituted on the N-phenylcarbazolyl group with a polymerizable functional group of vinyl, as taught by Kato.
The motivation for doing so would have been to provide the carbazole derivative with insolubility in the solvent of the luminescent layer, whereas solubility in the coating solvent of the hole transport or injection layer, and provide the organic light emitting device comprising the carbazole derivative as the hole transport or injection layer material provides long lifetime and high efficiency, based on the teaching of Kato.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Kensuke teaches RH1 and RH1’ of Formula (H-1) of Kensuke can be selected a substituted alkyl group. A vinyl group is equated with a substituted methyl. The substitution of an unsubstituted alkyl group (methyl) with a substituted alkyl group (vinyl) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce material for an organic light emitting device.
The modification provides the carbazole derivative of Kensuke as modified by Kato which has identical structure as the 6th compound of claim 14.

    PNG
    media_image4.png
    405
    661
    media_image4.png
    Greyscale

The modification also provides an organic light emitting device of Kensuke as modified by Kato comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al).
Regarding claims 15-16 and 18-19, the carbazole derivative of Kensuke as modified by Kato and the organic light emitting device of Kensuke as modified by Kato reads on all the features of claim 14, as outlined above.
The organic light emitting device of Kensuke as modified by Kato comprises an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al).
Kensuke does not teach that the carbazole derivative compound disclosed by Kensuke is a curable (or polymerizable) compound; however, Kato does teach that the compound is a polymerizable monomer because it has polymerizable functional unit of vinyl, and the compound is within the scope of formula (1) of Kato ([010]). 
That is, the carbazole derivative of Kensuke as modified by Kato has identical structure as the polymerizable monomer representative by formula (1) of Kato ([010]), wherein Z is formula (2); and L is an n-valent linking group (biphenyl); in formula (2), wherein A and B are each single bond; C is an unsubstituted aromatic hydrocarbon having 6 to 25 ring atoms (phenylene); l is 1; m is 0; P is formula (3); in formula (3), wherein X is –N(Ra)–; Ra is a group of a substituted aryl group having 6 to 25 ring atoms (phenyl); a and b are each 0; Q1 and Q2 are each a group having 5 to 25 atoms forming unsaturated rig (benzene). It is noted that variable “–(Ra)–” in [010] (the first line of page 16) should be “–N(Ra)–”, based on the disclosure of the original Japanese document (see line 31 of page 12).
The organic light emitting device of Kensuke as modified by Kato is also within the scope of the organic light emitting device of Kato ([048], device example [093]), because the hole transport layer comprises the carbazole derivative of Kensuke as modified by Kato which has identical structure as formula (1) of Kato.
Kato teaches that the organic light emitting device of the invention can be prepared using a known wet film formation method such as a spin coating ([054]-[055]).
Kato exemplifies an organic light emitting device ([093]) wherein the hole transport layer comprising the compound of the invention is prepared by spin coating method followed by thermal curing.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Kensuke as modified by Kato by preparing the hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato using the method of spin coating followed by thermal curing, as taught by Kato.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The organic light emitting device of Kensuke as modified by Kato is also within the scope of the organic light emitting device of Kato. Application of a known wet preparation method followed by curing to prepare the hole injection layer of the device within the scope of Kato would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al), wherein the hole injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Kensuke as modified by Kato, meeting all the limitations of claim 15 and 18-19.
The coating composition of Kensuke as modified by Kato does not comprise a p-doping material; however, Kato does teach that a p-doping material (“acceptor material”) can be contained in the hole transport layer or the hole injection layer of an organic light emitting device such that it provides high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime ([049]-[050]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kensuke as modified by Kato by adding a p-doping material, as taught by Kato.
The motivation for doing so would have been to provide the organic light emitting device comprising a hole transport layer material of the carbazole derivative of Kensuke as modified by Kato and a p-doping material with high hole density, high hole mobility, low driving voltage, and improved carrier valence and device lifetime.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), a hole injection layer comprising the carbazole derivative of Kensuke as modified by Kato and a p-doping material, a hole transporting layer (NPD), a light emitting layer (CBP and Ir(ppy)3), and a cathode (Al), wherein the hole injection layer is formed using a method of spin coating followed by thermal curing with a coating composition comprising the carbazole derivative of Kensuke as modified by Kato and a p-doping material, meeting all the limitations of claims 16.
Regarding claim 17, the coating composition of Kensuke as modified by Kato reads on all the features of claim 15 as outlined above.
The coating composition does not further comprise a monomer comprising a thermocurable group or a photocurable group; however, Kato does teach a copolymer having repeating units derived from two or more kinds of monomers selected from the group consisting of the polymerizable monomers of the present invention ([043]). 
Kato further teaches the coating composition contain at least one kind of the polymerizable monomers of the present invention and further contain other additives ([056]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the coating composition of Kensuke as modified by Kato by adding another different kind of polymerizable monomer from compounds of Kato (e.g. Compound H-26 in [041]), as taught by Kato.
The motivation for doing so would have been to make copolymer comprising two different kinds of polymerizable monomers. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both homopolymer and copolymer are known substitution to make the polymer of the invention of Kato. The substitution of monomers to form homopolymer to the monomers to form copolymer would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the other carbazole derivative (Compound H-26)) from the list of Kato’s specific example compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a coating composition comprising the carbazole derivative of Kensuke as modified by Kato, p-doping material, and another different kind of polymerizable monomer comprising a thermocurable group or a photocurable group (i.e. Example Compound H-26 in [041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786